Exhibit 10.2

 

MODIFICATION AGREEMENT

 

This Modification Agreement (this “Agreement”) is made as of January 8, 2003
between RevCare, Inc., a Nevada corporation (the “Company”), and Rob Perez
(“Executive”).

 

RECITALS

 

A.                                   Executive made a loan to the Company and/or
its affiliates, which loan is evidenced by a promissory note dated August 14,
2000 in the original principal amount of $1,225,000 (the “Original Note”).

 

B.                                     The Original Note, together with certain
other promissory notes issued by the Company, was secured by a Security
Agreement dated August 14, 2000 (the “Original Security Agreement”).

 

C.                                     Executive and the Company entered into
that certain Employment Agreement dated August 14, 2000 ( the “Employment
Agreement”).

 

D.                                    The Company is negotiating certain credit
accommodations with Bridge Bank NA, in respect of which such bank is requiring
Executive and the secured parties under the Original Security Agreement to
subordinate their rights under their promissory notes and the Original Security
Agreement pursuant to the terms and conditions of a Subordination Agreement
substantially in the form attached hereto as Exhibit A (the “Subordination
Agreement”).

 

E.                                      The Company and Executive have entered
into this Agreement to set forth the terms and conditions upon which they have
agreed to amend the Original Note, the Original Security Agreement and the
Employment Agreement.

 

NOW THEREFORE, the Company and Executive agree as follows:

 

1.                                       Payments to Executive.  On or before
the Closing Date (as defined below), the Company will pay or cause to be paid to
the client trust account for Andrew A. Talley, Esq. (“Escrow Holder”), as escrow
holder for the benefit of Executive, the aggregate sum of $145,000 (the “Cash
Payment”) in immediately available funds.  The Escrow Holder shall deliver the
Cash Payment to Executive upon confirmation from the Company in writing of its
receipt of all of the documents and instruments described in Section 4 below. 
The “Closing Date” shall be the earlier of (i) the consummation of the closing
of the sale of the Company’s office building located at 5400 Orange Avenue,
Cypress, CA, (ii) the consummation of the closing of the credit facility
described in that letter agreement between the Company and Bridge Bank, NA dated
December 12, 2002 and (iii) March 31, 2003.

 

(a)                                  The parties acknowledge and agree that
$140,000 of the Cash Payment shall be applied against the then outstanding
principal owing under the Original Note.

 

(b)                                 The parties further acknowledge and agree
that the $5,000 balance of the Cash Payment shall be paid to Executive to cover
Executive’s expenses incurred in renegotiating the terms of the Original Note,
Original Security Agreement and Employment Agreement,

 

1

--------------------------------------------------------------------------------


 

negotiating the terms of the Subordination Agreement and consummating the
transactions contemplated herein and in the documents referenced herein.

 

2.                                       Amendment of Original Note. 
Concurrently upon the execution of this Agreement, the first sentence of Section
1 of the Original Note will be amended and restated to provide that, subject to
the extension provisions set forth in the second sentence of Section 1 of the
Original Note, the principal balance and all accrued but unpaid interest
thereunder shall be due and payable on January 5, 2004, unless earlier converted
or paid in accordance with the terms thereof.  Section 3 of the Original Note is
shall be deleted.

 

3.                                       Amendment of Employment Agreement. 
Concurrently upon the execution of this Agreement, the term of the Employment
Agreement shall be extended to January 5, 2004; provided, however, that the
Company may terminate the Employment Agreement upon five (5) days notice to
Executive after July 31, 2002 if the Company has paid the Original Note in
full.  In addition, Section 3(c) of the Employment Agreement shall be deleted.

 

4.                                       Delivery of Documents by Executive.

 

(a)                                  Concurrently upon the execution of this
Agreement, Executive shall deliver to the Company an Amended and Restated
Security Agreement in the form attached hereto as Exhibit B, duly executed by
Executive and Executive’s spouse.

 

(b)                                 Upon receipt of the Cash Payment by the
Escrow Holder, but prior to the release of any portion of the Escrow Payment by
the Escrow Holder to Executive, Executive shall cause to be delivered to the
Company a Subordination Agreement in favor of Bridge Bank NA substantially in
the form attached hereto as Exhibit A, duly executed and delivered by Executive
and Executive’s spouse.

 

5.                                       Delivery of Documents by the Company. 
Concurrently upon the execution of this Agreement, the Company shall deliver to
Executive an Amended and Restated Security Agreement in the form attached hereto
as Exhibit B, duly executed and delivered by the Company.

 

6.                                       Notices.  Any notice provided for in
this Agreement shall be in writing and shall be either personally delivered,
sent by reputable overnight courier service or mailed by first class mail,
return receipt requested, to the recipient at the address below indicated:

 

Notices to Executive:

 

Rob Perez
9752 Villa Woods Drive
Villa Park, CA 92861

 

Notices to Escrow Holder:

 

Andrew A. Talley, Esq., Attorney at Law
500 N. State College Blvd., Suite 1030
Orange, CA 92868

 

2

--------------------------------------------------------------------------------


 

Notices to the Company:

 

RevCare, Inc.
5400 Orange Avenue, Suite 200
Cypress, CA 90630
attn: Chief Financial Officer

 

With a copy to:

 

George L. McCabe, Jr.
Managing Partner
FBR Financial Services Partners LP
1001 19th Street North, 10th Floor
Arlington, VA 22209

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

7.                                       Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any action in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

8.                                       Complete Agreement.  This Agreement
embodies the complete agreement and understanding among the parties and
supersedes and preempts any prior understandings, agreements or representations
by or among the parties, written or oral, which may have related to the subject
matter hereof in any way, including, without limitation, any prior
understandings, agreements or representations between Executive, on the one
hand, and the Company and its subsidiaries, on the other hand.

 

9.                                       No Strict Construction.  The language
used in this Agreement shall be deemed to be the language chosen by the parties
hereto to express their mutual intent, and no rule of strict construction shall
be applied against any party.

 

10.                                 Counterparts.  This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

11.                                 Successors and Assigns.  This Agreement is
intended to bind and inure to the benefit of and be enforceable by Executive,
the Company and their respective heirs, successors and assigns.

 

3

--------------------------------------------------------------------------------


 

12.                                 Choice of Law.  All issues and questions
concerning the construction, validity, enforcement and interpretation of this
Agreement and the exhibits and schedules hereto shall be governed by, and
construed in accordance with, the laws of the State of California, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of California or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
California.

 

13.                                 Amendment and Waiver.  The provisions of
this Agreement may be amended or waived only with the prior written consent of
the Company and Executive, and no course of conduct or course of dealing or
failure or delay by any party hereto in enforcing or exercising any of the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

REVCARE, INC.

 

 

 

 

 

By:

  /s/ Fred McGee

 

Name:

   Fred McGee

 

Title:

    CFO

 

 

 

 

 

/s/ Rob Perez

 

ROB PEREZ

 

4

--------------------------------------------------------------------------------